Citation Nr: 0321113	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  02-12 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
RO's prior final rating actions relative to the residuals of 
a right ankle injury, including those prepared in March 1946, 
August 1947, April 1951 and March 1956.

(The issue of entitlement to an effective date prior to 
October 17, 2000, for the assignment of an increased 
disability evaluation of 20 percent for the residuals of a 
right ankle injury will be addressed in the Remand portion of 
this decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to February 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act of 2000 is not 
applicable the veteran's clear and unmistakable error (CUE) 
claim.

2.  The RO's March 1946, August 1947, April 1951 and March 
1956 rating actions are final decisions.

3.  The veteran has failed to allege an error of fact or law 
in the RO's prior rating actions, including those of March 
1946, August 1947, April 1951 and March 1956,  such that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, the 
result would have been manifestly different but for the 
error.


CONCLUSIONS OF LAW

1.  The RO's March 1946, August 1947, April 1951 and March 
1956 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2002). 
2.  The RO's March 1946, August 1947, April 1951 and March 
1956 rating decisions were not the product of clear and 
unmistakable error (CUE).  38 U.S.C.A. §§ 1155, 5109A, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a), 20.201, 20.302 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Procedural Considerations

The Board has considered the applicability of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 114 
Stat. 2096 (Nov. 9, 2000), to the veteran's claim of clear 
and unmistakable error (CUE).  See 38 U.S.C.A. §§ 5103, 
5103A; see also 38 C.F.R. §§ 3.102, 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board further 
observes that the provisions of the VCAA, however, are not 
applicable to CUE motions.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001).  Accordingly, there is no need for the 
Board's evaluation of whether the VCAA's requirements were 
met for this claim.

Whether There Was Clear and Unmistakable Error in the RO's 
Prior Final Rating Actions Relative to the Residuals of a 
Right Ankle Injury, Including Those Prepared in March 1946, 
August 1947, April 1951 and March 1956

In an effort to obtain an earlier effective date for the 
assignment of a 20 percent evaluation for his service-
connected residuals of a right ankle injury, the veteran 
contends that prior final rating actions of the RO (the most 
significant of which are its March 1946, August 1947, April 
1951 and March 1956 decisions) should be revised or reversed 
on the basis of clear and unmistakable error (CUE).  The 
Board notes that none of the RO's prior rating actions were 
appealed by the veteran following his receipt of written 
notice of these actions, and thus they are all final and will 
be accepted as correct unless they are shown to be based upon 
CUE.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.105(a) (2002).  Where CUE is found in a prior rating 
decision, that decision will be reversed or revised, and for 
the purposes of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the decision had been made on the date of 
the prior decision.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2002).

A determination that CUE was made must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992) (en banc).  For this reason, the Board observes 
that VA need not develop this appeal for any additional 
records, including examination of the veteran.

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Baldwin v. 
West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 
377 (1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Russell 
v. Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, 6 Vet. 
App. 40 (1993).  

The United States Court of Appeals for Veterans Claims (the 
Court) has propounded a three-pronged test to determine 
whether CUE was present in a prior VA determination: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet.App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet.App. 310, 313-14 (1992) (en banc).

The Court has further held that an allegation that a previous 
adjudication improperly weighed and evaluated the evidence 
can never rise to the stringent definition of CUE.  See 
Baldwin v. West, 13 Vet. App. 1, 5 (1999).  Similarly, absent 
VA's commission of "a grave procedural error," see Hayre v. 
West, 188 F.3d 1327, 1333 (Fed. Cir. 1999), the Court has 
held that VA's breach of its duty to assist cannot form a 
basis for a claim of CUE.  Tetro v. Gober, 14 Vet. App. 100, 
109 (2000).  

The Court has also recognized that a claimant seeking to 
obtain retroactive benefits by proving that VA has made a 
"clear and unmistakable error" has a much heavier burden 
than that placed upon a claimant who attempts to establish 
his prospective entitlement to benefits.  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991); see also Berger v. Brown, 10 
Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-
heavy burden" of persuasion before the Court in a claim of 
CUE).  

In a March 1946 rating action, the RO granted the veteran's 
claim for service connection for the residuals of a right 
ankle injury (hereinafter right ankle disability) and 
assigned an initial 10 percent disability evaluation on the 
basis that there was competent medical evidence of record of 
a painful scar.  The veteran argues that this decision, as 
well as the RO's subsequent rating actions, including those 
prepared in August 1947, April 1951 and March 1956, which 
confirmed and continued the 10 percent disability evaluation 
until the veteran filed a claim for an increased rating in 
October 2000, included several errors which constituted CUE.

The veteran's principal contention is that his right ankle 
disability should have always been evaluated at the 20 
percent evaluation level which he finally received via a 
January 2001 rating decision.  The Board observes that the 
veteran was awarded an increase at that time, however, based 
upon new findings obtained at a November 2000 VA examination.  
Prior to that time, the last medical evidence of record was 
received via a March 1956 VA examination.  The Board finds 
that the RO, in its decision to award the veteran a 10 
percent evaluation in March 1946 and to continue that award 
in the decisions released prior to the January 2001 decision, 
made its decisions based on all of the evidence of record at 
the time.  To the extent that the veteran challenges the RO's 
interpretations of the evidence as not supporting an 
evaluation greater than 10 percent until October 2000 (the 
date of his claim for an increase), his disagreement is only 
with the manner in which the facts of record were weighed, 
and as a matter of law, no CUE can be found on this basis.  
Crippen v. Brown, 9 Vet. App. 412, 417-18 (1996); Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  

The veteran has also alleged that CUE existed in the RO's 
decisions prior to the January 2001 rating decision because 
the RO failed to properly apply the law to the facts of the 
veteran's case.  He focuses upon evidence received from an 
April 1951 VA x-ray evaluation, maintaining that he should 
have received a separate disability rating for a finding of 
osteoarthritis in his right ankle at that time.  The Board 
finds that this contention is without merit.  At the time of 
its April 1951 rating decision, the RO was apparently 
proceeding upon regulatory instruction as found in VA's 
Schedule for Rating Disabilities relative to the avoidance of 
pyramiding, which instructed at the time that evaluation of 
the same disability under various diagnoses was to be 
avoided.  Significantly, the Board observes that it was not 
until 1993 that the then long-standing proscription on 
pyramiding was modified by judicial precedent.  See Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993); see also Esteban v. 
Brown, 6 Vet. App. 259, 261-262 (1994).  Having carefully 
examined the regulations and the state of the law applicable 
at the time, the Board finds that there is nothing in their 
plain language that mandates the assignment of separate 
disability evaluations.  See Berger v. Brown, 10 Vet. App. 
166, 170 (1997).  Moreover, to the extent that the veteran 
argues that the Court's caselaw mandates a finding of CUE, 
either by the RO's failing to assign separate disability 
evaluations or by failing to provide a comprehensive 
statement of the reasons or bases for its decision, the 
precedent that has since established these requirements was 
not in existence at the time, and therefore does not avail 
him.  Berger, 10 Vet. App. at 169.  The Board further 
observes that when it considered this same issue in its July 
2001 decision regarding the veteran's October 2000 claim for 
an increased rating, it determined that the veteran was still 
not entitled to separate ratings because doing so would 
result in a dual award for the same manifestation of his 
disability, which is still prohibited by VA law.  Cf. Esteban 
v. Brown, 6 Vet. App. 259 (1994).

The veteran has also argued that if the RO had made any 
effort to evaluate his disability between the last 
examination in March 1956 and the examination which he 
received for his increased rating claim in November 2000, 
there would have been sufficient medical evidence of record 
to support an evaluation of 20 percent at a date earlier than 
currently assigned.  A perceived failure in the duty to 
assist, however, cannot be CUE.  Tetro, 14 Vet. App. at 109; 
Caffrey, 6 Vet. App. at 382.  This is true because it just 
cannot be known whether such new medical evidence, if 
obtained, would have provided evidence that necessarily would 
have changed the outcome of the decision.  See Hazan v. 
Gober, 10 Vet. App. 511, 522-23 (1997); Russell, 3 Vet. App. 
at 313.

For the reasons and bases articulated above, the Board 
therefore concludes that the revision or reversal of any of 
the RO's prior final rating actions relative to the veteran's 
residuals of a right ankle injury, including its March 1946, 
August 1947, April 1951 and March 1956 decisions, on the 
basis of CUE, is not warranted in this case.  The Board 
further observes that it has not considered the "benefit of 
the doubt rule" of 38 U.S.C.A. § 5107(b) (West 2002) in 
reaching its decision as to this issue, as the rule does not 
apply to CUE motions.  38 C.F.R. § 20.1411(a) (2002).  A CUE 
motion is not an appeal and, with certain exceptions, is not 
subject to the provisions of 38 C.F.R. Parts 19 and 20 (which 
relate to the processing and disposition of appeals).  38 
C.F.R. § 20.1402 (2002).


ORDER

No valid claim for clear and unmistakable error in the RO's 
prior final rating actions relative to the residuals of a 
right ankle injury, including those prepared in March 1946, 
August 1947, April 1951 and March 1956, having been 
presented, the appeal is denied.




REMAND

The veteran's claim for entitlement to an effective date 
prior to October 17, 2000, for the assignment of an increased 
disability evaluation of 20 percent for the residuals of a 
right ankle injury requires further development prior to 
appellate review by the Board.

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)).  The new statute also revised the former section 
5107(a) of title 38, United States Code, eliminating the 
requirement that a claimant must first come forward with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after initially reviewing 
the veteran's claim on appeal, the Board determined that the 
veteran needed to be advised further as to the laws and 
regulations pertinent to his claim, and of the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Accordingly, the Board 
transmitted a letter to the veteran in April 2003, advising 
him of this information, and affording him an opportunity to 
respond within 30 days.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304 (2002), it 
allowed the Board to consider additional evidence without 
having to remand the case to the Agency of Original 
Jurisdiction for initial consideration and without having to 
obtain a waiver from the veteran.  More importantly here, the 
Federal Circuit further held that 38 C.F.R. § 19.9(a)(2)(ii) 
was invalid because, in providing only 30 days for a veteran 
to respond to a notice from the Board that information or 
evidence is needed from him, it violates the provision, 
contained in 38 U.S.C.A. § 5103 (West 2002), of a one-year 
period in which to respond to such notice.  Therefore, it is 
apparent that the Board must now remand the veteran's claim 
for review to determine whether all necessary VCAA notice and 
development has been appropriately conducted, including 
whether all evidence needed to consider the claim has been 
obtained, and for the issuance of a supplemental statement of 
the case (SSOC) regarding all evidence received since the 
March 2003 statement of the case.  

The Board recognizes that in May 2003, the veteran submitted 
a written response to the Board's VCAA letter, which he may 
feel is an appropriate waiver such that the Board could 
proceed with a decision on this claim, but the state of the 
law on this matter is currently unclear, and so the Board has 
no choice but to remand this claim in order to protect the 
veteran's rights.  Because the record reflects that the AOJ 
has not yet fully considered whether any additional 
notification or development action is required under the VCAA 
for this claim, it would potentially be prejudicial to the 
veteran if the Board were to proceed to issue any decision at 
this time.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.



In light of the above, this claim is REMANDED for the 
following:

1.  Efforts must be undertaken to review 
the claims folder and ensure that all VCAA 
notification and development action, as 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002), has been taken for the claim.  As 
necessary, this action should include 
written notice to the veteran and his 
representative of the provisions of the 
VCAA and the laws applicable to the claim, 
as well as the roles of VA and the veteran 
in identifying and gathering evidence 
relevant to the claim per Quartuccio.  The 
veteran and his representative should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.     

2.  Thereafter, the claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with an 
SSOC that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should again be allowed for response by 
the veteran and/or his representative.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with this claim.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

